DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/08/2021 and 03/20/2022 are being considered by the examiner to the extent provided by the statement of relevance provided to the Examiner or based on a cursory review of the references. Foreign language references have been considered to the extent that an English language translation or statement of relevance has been provided to the Examiner.
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, she/he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “37” has been used to designate a wall in Fig. 9G, a random space in Fig. 8B, and another different random space in Fig. 7B. In addition, the specification describes “37” as “heater chamber 37”. It is not clear from the drawings where the heater chamber is and which element(s)/walls define the heater chamber.  
Figs. 10A-C are objected to under 37 CFR 1.83(a) because they fail to show/label the “heater chamber” as described in [0176], [0259], [0262], and [0309] of applicant’s published application.
The drawings filed on 04/06/2021 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “71”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2400 ([0358], FIG. 23)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the abstract is not a concise statement of the technical disclosure of the patent. In this case, the claims of the patent are directed to an electrical circuitry and functions of a microcontroller; however, the abstract does not include the alleged improvement(s). A correction is required. See MPEP § 608.01 (b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
In [0207], “the aeration vent..” should be changed to --the aeration vent.--.
In [0279], “a battery 23;;” should be changed to --a battery 23;--.
In [0365] of the instant specification, “(and shown” should be changed to --and shown--.
Reference character “33a” has been used in the instant specification to designate “contact tips” [0238], “protruding tips” [0246], “flexible tabs” [0248], and “exposed heater contact tabs” [0346]. 
Reference character “10” has been used in the instant specification to designate a “compact electronic device” in [0238], “device assembly” in [0238],  “inhalable aerosol” [0272], and “device body” [0273].
Reference character “36” has been used in the instant specification to designate “a heater” [0240], “the enclosure” [0245], and “the heater enclosure” [0248]. 
Reference characters “27” and “33” also do not have a consistent terminology.
The specification uses a “resistive heating element”, “resistive heater”, “coil”, “resistance wire” and/or “resistive coil” throughout the specification. Are these heating elements same or different? Are all these terms interchangeable and equivalent to the claimed ‘resistive heating element’? If so, the specification needs to clarify it or use consistent terminology. Consistent language/terminology should be used throughout specification. 
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors/objections. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 24, 31, and 34 is/are objected to because of the following informalities: 
In claims 24 and 34, “microcontroller configured” should be changed to --microcontroller is configured--.
In claim 31, “wherein microcontroller that is configured to perform” should be changed to --wherein the microcontroller is configured to perform--. It is noted that claim 31 already introduces the microcontroller two lines above this recitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitations “operating the first switch to interrupt a flow of current supplied from a power source through a resistive heating element that is configured to cause vaporization of a vaporizable material in conjunction with operating the second switch to add the reference resistor in series with the resistive heating element”, “determining a resistance of the resistive heating element”, and “controlling an amount of power supplied to the resistive heating element based on the determined resistance by adjusting the flow of current supplied to the resistive heating element” which make the scope of the claim unclear. The power source and the resistive heating element are not positively recited as elements of the claimed apparatus. Thus, the recited limitations attempt to define functional language of the claimed entity (i.e. microcontroller) in terms of a second entity (i.e. power source and the resistive heating element) not forming part of the claimed entity. Thus, the scope of the claim is unclear. Claim 21 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claim and the prior art due to 112(b) issues explained above.

Claim(s) 22-30 is/are rejected as being dependent from claim 21 and therefor including all the limitation thereof.
Claim 31 recites the same limitation as claim 21 above, and therefore, it has the same 112b issues as claim 21 above. 
Claim(s) 32-40 is/are rejected as being dependent from claim 31 and therefor including all the limitation thereof.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10912331. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope (i.e. the claims of the reference patent explicitly/implicitly disclose all the structural elements and/or functional limitations of the instant claims).
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10, 058, 124 in view of Flick (US 2014/0299141).
Regarding claims 21 and 31, claim 7 of the patent explicitly/implicitly discloses all the claimed limitations except for a voltage divider.
In the same field of endeavor, e-cigs, Flick teaches the technique of incorporating a voltage divider to determine the resistance of the resistive heating element (P0080). Additionally, as evidenced by several prior art of record, the usage of voltage dividers in circuits to facilitate the determination of resistances of heating elements is well-known and desirable in the art. 
Since claim 7 of patent teaches the desire to determine the resistance of the resistive heating element, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the patent in view of Flick by incorporating a voltage divider for the benefits of facilitating the determination of the resistance of the resistive heating element.


Note
Claims 21-40 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claims and the prior art due to 112 (b) issues explained above.
Prior Art made of record
Flick (US 20140299141) discloses an apparatus (F4) comprising:
a fluid storage compartment (113: Fig. 4) configured to hold a vaporizable material (P0062) comprising a resistive heating element (119) configured to cause vaporization of the vaporizable material when supplied with a flow of current (P0063);
a device body (2) comprising:
a power source (battery or Vbatt  in Fig. 4) configured to supply the flow of current (P0076); 
electrical circuitry comprising a reference resistor (R1: Fig. 4) having a first reference resistance (P0077, P0081), a first switch (T1: : Fig. 4, P0077, P0081), a second switch (T2: P0080, Fig. 4), and a voltage divider (R2/R3: (P0080, Fig. 4); and  
a microcontroller (420: P0079, Fig. 4).
	The difference between Flick and the claimed invention is on the functional language which is currently indefinite/unclear. 
Newton (US 2015/0101625) discloses an apparatus (Abstract) comprising:
a storage compartment (66) configured to hold a vaporizable material, 
a resistive heating element (16) configured to cause vaporization of the vaporizable material when supplied with a flow of current (P0041, F4A and F5);
a device body (2) comprising:
a power source (30) configured to supply the flow of current; 
an electrical circuitry comprising a reference resistor (24) having a reference resistance, a first switch (26) capable of interrupting the flow of current from the power source through the resistive heating element … and a voltage divider capable of determining a voltage between the resistive heating element and the reference resistor (“voltage divider circuit” capable of measuring electrical parameters of the resistors in the cartridge via the reference resistor, P0035-0037, F2); and
a microcontroller (34) capable of operating the first switch (26) to interrupt the flow of current from the power source through the resistive heating element (P0037-0039, F2) … and of monitoring/controlling other parameters (P0031). Newton does not teach a second switch in the electric circuitry. 
Amir (US 20140338685) discloses  to use a controller (610) configured for determining a resistance of the resistive heating element (620) when the resistive heating element (620) is in series with a reference resistor (630) based on a voltage determined by a voltage divider (means dividing the voltage across the heating coil and measuring voltage V2-V1) and controlling power supplied to the resistive heating element based on the determined resistance for the benefit(s) of ensuring that the resistance of the heating coil does not exceed the maximum resistance while the resistive coil is heating and/or enabling the calculation of the actual temperature of the heating coil (P0031, claim 18, Fig. 6). Amir further teaches to enable monitoring/controlling of the temperature of the resistive heating element in order to determine when the cartridge becomes depleted as a spike in the temperature of heating coil is expected when not enough e-Liquid is present on or in close proximity to the heating coil (P0028-0029; i.e. when the resistive heating element becomes dry). Amir further teaches to enable the controller to adapt the power supplied to the heating coil when there is less e-liquid in the cartridge or to stop power supplied to the heating coil when there is no e-liquid in the cartridge for the benefit(s) of avoiding burning or the damage of the e-cig (P0015, P0024, P0026, P0030, P0033).
For additional prior art of record that is considered to be pertinent to Applicant’s disclosure see Notice of References Cited PTOL 892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743